Citation Nr: 1015291	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from November 1987 to February 
1988, from December 2002 to October 2003, and from September 
2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an September 2007 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), that granted service connection for a 
low back disability and assigned a 10 percent evaluation 
effective March 27, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected low back 
disability.  The record reflects that the Veteran was last 
provided a VA examination for such disability in August 2007.  
Also, in reviewing the record, including the August 2007 VA 
examination report and 2007 VA outpatient treatment records, 
the Board finds that the available clinical evidence is not 
fully responsive to the rating criteria used to rate the 
Veteran's low back disability.  Therefore, the Board finds 
that a new VA examination is necessary to determine the 
current nature and extent of the Veteran's service-connected 
low back disability.  Such information would be useful in the 
de novo adjudication of the Veteran's claim.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his service-connected low 
back disability since March 2007.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record, including 
any ongoing VA outpatient treatment 
records.  
	
2.  The Veteran should then be afforded a 
VA examination by the appropriate 
examiner(s), to determine the current 
severity of his service-connected low 
back disability. The Veteran's claims 
file should be made available to the 
examiner and must be reviewed in 
conjunction with the examination; such 
review must be noted in the examination 
report.

All tests and studies deemed necessary by 
the examiner, including range of motion 
and straight leg raising testing, should 
be performed. 

With regard to the lumbosacral spine, the 
examiner should discuss the presence and 
extent of any ankylosis, painful motion, 
functional loss due to pain, weakness, 
excess fatigability, and additional 
disability during flare-ups.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (i.e., periods of 
doctor-prescribed bedrest).  The examiner 
should also indicate whether the Veteran 
displays neurological symptomatology as a 
result of his service-connected low back 
disability.  If so, the examiner should 
identify any such symptomatology, noting 
which nerves are affected and assessing 
the extent of the disability's severity 
(i.e., mild, moderate, moderately severe, 
etc.)

3.  If the benefit sought is not granted, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and afforded the appropriate period 
to respond.  Thereafter, the claim should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


